FROM COOS CIRCUIT COURT.
Upon the inquiry as to the condition of Potter's mind, whether diseased or not, I think the evidence could not legally be confined to the day of the alleged assault. Evidence of his conduct on other occasions, before that time, tending to show the existence of delusions or other usual symptoms of mental disease, was clearly admissible. The only question is, whether making a false complaint that some person had attempted to poison him was relevant to that inquiry; and I think it was. It is understood to be a very common delusion, and so a very *Page 554 
common symptom of mental disease, for the patient to be possessed with a false belief, out of which he cannot be reasoned, that some person (oftentimes his best friend) entertains murderous designs against him, and that his life is in peril from their acts. I am of opinion the evidence should have been received, and that the verdict must be set aside.